Citation Nr: 0422177	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  94-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 4, 1982, 
to March 30, 1982, and recognized active duty for training 
from July 14, 1990, to July 28, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  As will be discussed below, when the case originally 
came before the Board, the issues on appeal included the 
following:

?	Entitlement to an increased evaluation for a right knee 
disability.
?	Entitlement to service connection for a back disability, 
secondary to the service-connected right knee 
disability.
?	Entitlement to service connection for a psychiatric 
disability, secondary to the service-connected right 
knee disability. 
?	Entitlement to service connection for otitis media and 
hearing loss.
?	Entitlement to service connection for tinnitus.
?	Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.

In March 1993, the RO granted entitlement to service 
connection for a right knee disorder.  A 10 percent 
disability rating was assigned, effective September 18, 1992.  
Subsequently, the veteran perfected a timely appeal as to the 
issue of entitlement to an increased rating.  The RO denied 
entitlement to an increased evaluation for the right knee 
disability in April 1994.  That rating action also denied 
entitlement to service connection for the residuals of otitis 
media of the right ear and a right eye disability.  

In May 1994, the RO received the veteran's notice of 
disagreement with respect to the right ear and eyelid 
disorders; a statement of the case was issued in June 1995.  
Notwithstanding, the veteran did not perfect her appeal as to 
these matters.

A June 1995 rating decision denied entitlement to an 
increased rating for a right knee disorder, denied 
entitlement to service connection for a right ear disorder to 
include otitis media, bilateral hearing loss, and perforated 
tympanic membrane.  The rating action also denied entitlement 
to service connection for depression and a back disorder 
(secondary to a service-connected right knee disorder).  In 
January 1996, the RO awarded an increased rating for the 
right knee disorder, effective from September 18, 1992.  
However, the RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus, and denied entitlement 
to service connection for a back disorder, a hip disorder, a 
right ankle disorder, and an adjustment disorder as secondary 
to a service-connected right knee disorder.

The veteran then presented testimony before an RO hearing 
officer in July 1996.  Evidence was presented with respect to 
the issues of entitlement to an increased rating for a right 
knee disorder, entitlement to service connection for otitis 
media, hearing loss, and tinnitus, and entitlement to service 
connection for depression and a back disorder as secondary to 
a service-connected right knee disorder.  Based upon the 
evidence of record and the testimony provided, in August 1996 
an RO hearing officer issued a decision that denied 
entitlement to service connection for otitis media, hearing 
loss and tinnitus, and denied entitlement to service 
connection for a back disorder and a chronic nervous disorder 
as secondary to a service-connected right knee disorder.  
Thereafter, the veteran submitted a notice of disagreement 
with respect to the August 1996 hearing officer's decision.  

In November 1998, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  One 
month later, in December 1998, the RO issued a statement of 
the case as to the issues of entitlement to service 
connection for otitis media, hearing loss and tinnitus, and 
entitlement to service connection for a back disorder and a 
chronic nervous disorder as secondary to a service-connected 
right knee disorder.  The veteran perfected her appeal as to 
these matters via correspondence dated in December 1998.

The RO again denied entitlement to service connection for 
PTSD in January 1999.  The veteran submitted a notice of 
disagreement from this decision but did not perfect the 
appeal subsequent to an October 1999 statement of the case.

In November 1999, the RO denied entitlement to a total 
disability rating based upon individual unemployability.  In 
March 2000, the RO issued a statement of the case and the 
veteran perfected an appeal as to this matter.

The veteran then presented testimony in October 2000 before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing has been included in the claims folder for 
review.  

After the veteran presented testimony before the Board, the 
Board concluded that additional development of the claim was 
necessary before the issuance of a decision on the merits of 
the veteran's various claims.  Hence, in December 2000, the 
claims were remanded to the RO.  In the Introduction of that 
Remand, the Board noted that the veteran had raised the issue 
of entitlement to separate ratings for her right knee 
impairment and for limitation of motion due to arthritis.  
The Board found that the matter was inextricably intertwined 
with the issue of entitlement to an increased rating for a 
right knee disorder and it was remanded for appropriate 
action.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The record reflects that in April 2002, the RO granted 
service connection for dysthymia on a secondary basis.  It 
also granted entitlement to individual unemployability.  The 
remaining issues were returned to the Board.  Subsequently, 
the Board issued a decision on the merits of the veteran's 
claim with respect to the issues involving the right knee, 
the back, and otitis media.  That decision was dated March 
2003, and it denied the veteran's appeal.  

Thereafter, the Board notified the veteran that it was 
deferring issuing a decision on the two issues noted on the 
title page of this action.  The Board informed the veteran 
that it would be undertaking additional development of those 
issues pursuant to 38 C.F.R. § 19.9(a)(2) (2003).  The 
veteran was told that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.

Development of the remaining issues, the information obtained 
was included in the claims folder.  Nevertheless, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Hence, in accordance with the above 
case, the appeal was returned to the RO for additional 
development and review in September 2003.  The issues have 
since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has bilateral hearing loss and tinnitus.

3.  Medical evidence etiologically linking the veteran's 
current bilateral hearing loss and tinnitus with her military 
service has not been presented.  

4.  Medical evidence showing that a pre-existing service 
hearing disability was aggravated by her military service has 
not been presented.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted that she now suffers from bilateral 
hearing loss and tinnitus.  She maintains that both of these 
disabilities are the result of her military service.  She 
contends that both disorders were caused via her assignment 
to an artillery unit and through her experiences on the 
various ranges.  Alternatively, it has been insinuated that 
if she had a pre-existing service hearing disability, said 
disability was aggravated by her service.  On the occasion of 
a hearing on appeal in October 2000, the veteran testified 
that she was exposed to excessive loud noises during active 
service.  She pointed out that she often went to the firing 
range and was exposed to the loud noise from weapons, to 
include firing a M16 weapon and cannons.

After reviewing the veteran's various assertions and the vast 
amount of medical records, including the records from the 
Social Security Administration, the Board concluded that 
additional development of the record was needed.  
Specifically, the Board decided that an opinion was needed 
with respect to whether the veteran was actually suffering 
from the claimed disabilities.  Moreover, the Board further 
requested that an etiological opinion be provided with 
respect to any found disability, to include whether any pre-
existing disability was aggravated by the veteran's military 
service.

As a result of the requested development, in June 2003, the 
veteran underwent a VA Audiological Examination.  On the 
authorized audiological evaluation in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
40
55
LEFT
35
25
5
10
15

The average pure tone thresholds, in decibels, for the right 
ear was 40, and the average pure tone thresholds, in 
decibels, for the left ear was 14.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 96 percent in the left ear.

The examiner provided the following diagnosis:

For the 500 Hz to 4000 Hz frequency 
range, [the veteran] has a mild to 
moderate, predominantly sensorineural 
hearing loss for the right ear and 
hearing with the normal range except for 
a mild conductive component at 500 Hz for 
the left ear.  There is documentation 
[that] the hearing loss in the right ear 
existed at enlistment and there was a 
mild loss at 6 kHz for the left ear at 
enlistment.  There was no documentation 
found of hearing loss, left ear for 500 
to 4000 Hz while she was in military 
service.  Current loss does not appear 
related to military service.  Tinnitus 
she reports does not appear related to 
noise exposure or hearing loss due to 
military service.  The test results did 
not indicate a problem that, if treated, 
would cause a significant change in 
hearing thresholds. . . . 

Another examination was performed in August 2003.  The 
examiner mirrored the June 2003.  The examiner specifically 
wrote that there was no evidence showing that any pre-
existing hearing disability was aggravated by her military 
service or any incidents therein.  Moreover, the examiner 
stated that the evidence was negative for any proof that 
etiologically linked her current hearing loss and tinnitus 
with her military service.

During the long course of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefined the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claims by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's 
Remands, and the various supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that she needed to submit evidence supporting her 
assertions that she was actually suffering from the claimed 
conditions and that these disabilities were, in some manner, 
related to her military service.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA in May 2001 that spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that as a result of the Board's 
development action of January 2003, the veteran underwent an 
examination of her ears in June and August 2003 to determine 
the etiology, nature, extent, and severity of the claimed 
disorders.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran and the Board's development 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
record reflects that the veteran availed herself to that 
opportunity and provided testimony before the Board in 
October 2000.  During that hearing, the veteran expressed in 
detail her beliefs with respect to whether she was now 
suffering from bilateral hearing loss and tinnitus and how 
they were related to her military service.  She was further 
questioned on the symptoms she suffers as a result of the 
disabilities and the treatment she has received for them.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinion with respect to her 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone detailed examinations so that the VA would have a 
complete picture of the veteran's hearing loss and tinnitus.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter, dated May 2001, did request 
a response within 60 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's accredited representative and the 
veteran did provide additional argument and evidence to the 
VA after that deadline, that information was readily accepted 
by the VA, and the representative indicated that the claim 
was ready for Board adjudication.  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.  

Further, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (there is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) (West 2002) from the general statutory command set 
forth in section 38 U.S.C.A. § 7261(b)(2) (West 2002) that 
the US Court of Appeals for Veterans Claims shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In a letter 
to the veteran, dated May 2001, along with the Board's 
Remands of December 2001 and September 2003, and the various 
SSOCs (including the latest issued in February 2004), the RO 
informed her of what information she needed to establish 
entitlement to service connection.  The veteran was further 
told that she should send to the RO information describing 
additional evidence or the evidence itself.  While the notice 
the AOJ provided to the appellant in May 2001 was given after 
the initial AOJ adjudication of the claims, the notice was 
provided by the RO prior to the third transfer of the 
appellant's case to the Board, and the content of that notice 
and various duty to assist letters, along with the Board 
Remands and the February 2004 SSOC, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The May 2001 letter satisfies 
the VCAA content-complying notice, after which the case was 
readjudicated and an SSOC was provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SSOC, and their accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2003), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003).  The United 
States Court of Appeals for Veterans Claims (Court), 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing at 
the time of discharge, but developed hearing loss measurably 
to the criteria stated in 38 C.F.R. § 3.385 (2003), and if 
the veteran can now establish a causal relationship between 
the hearing loss and service, service connection for hearing 
loss will be granted.

In this instance the evidence shows that the veteran now 
suffers from bilateral hearing loss and tinnitus.  However, 
two VA examiners have opined that the veteran's current 
hearing disability and tinnitus is not related to her 
military service.  Moreover, they have both said that any 
disability that pre-existed the veteran's military service 
was not aggravated or made worse by her military service.  
Additionally, the veteran has not provided other medical 
evidence that shows an etiologically relationship between her 
current hearing loss, tinnitus, and her military service.  

Notwithstanding the opinions made by the VA physicians and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that her two disabilities are the 
result of her military service.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of her 
claims.  That is, the claims folder is negative for any 
medical evidence, either from a private doctor or a VA 
physician, which would relate the veteran's current disorders 
with the veteran's service or any incidents therein.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has she 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability(ies), unless the relationship is one to 
which a lay person's observations are competent.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that she 
may be suffering from hearing loss in both ears and ringing 
in the ears.  She can relate the type of symptoms and 
manifestations she experiences.  However, she is not 
competent to say that she has an actual disability that is 
related to her service or a service event.  In other words, 
there is no indication that she possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the reasons and bases 
provided above, the evidence in this case does not support 
the veteran's claims for entitlement to service connection 
for bilateral hearing loss and tinnitus.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  Hence, the 
veteran's claim is denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



